VIA EDGAR TRANSMISSION June 21, 2011 Mr. David R. Humphrey Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Sen Yu International Holdings, Inc. Form 10-K for fiscal year ended June 30, 2010 Filed September 28, 2010, as amended December 2, 2010 File No. 0-12792 Dear Mr. Humphrey: This letter shall acknowledge we are in receipt of the comment letter from the staff of the Securities and Exchange Commission (the “Staff”) dated May 23, 2011.With the consentof theStaff,we have agreed to supply a response to such letter not later than July 12, 2011. Sincerely, /s/Paul Li Paul Li Chief Financial Officer
